Order, Supreme Court, New York County (Leland DeGrasse, J.), entered January 24, 2003, which, insofar as appealed from, denied plaintiff’s motion for summary judgment on its first cause of action for specific performance of a real estate contract, unanimously affirmed, without costs.
Defendant sellers failed to schedule a closing, alleging that *633plaintiff lacked sufficient funds to acquire the subject premises despite plaintiff’s letter notification that it was ready, willing and able to proceed with the contract of sale. The IAS court found a factual question as to whether plaintiff gave timely notice of its decision to waive a mortgage contingency provision. However, there is no indication in the record that defendants ever notified plaintiff to conduct an inspection, thereby starting the 45-day period in which plaintiff was required to either obtain financing or waive the contingency provision, and neither party seems to have declared time to be of the essence (cf. Petrelli Assoc. v Germano, 268 AD2d 513, 513-514 [2000]). Plaintiff was clearly entitled to waive the mortgage contingency clause inserted solely for its benefit (W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]; Xhelili v Larstanna, 150 AD2d 560 [1989]). However, in the absence of a tender of the purchase price at closing, “there is no law day by which the plaintiffs performance can be measured” (3M Holding Corp. v Wagner, 166 AD2d 580, 581 [1990]). Thus, in the absence of plaintiff having formally tendered performance as of the time of the motion, the IAS court properly denied summary judgment on the ground that it is plaintiff’s burden to demonstrate that it was ready, willing and able to perform pursuant to the contract of sale to obtain the relief of specific performance (Zev v Merman, 134 AD2d 555 [1987], affd 73 NY2d 781 [1988]; Huntington Min. Holdings v Cottontail Plaza, 96 AD2d 526, 526-527 [1983], affd 60 NY2d 997 [1983]). Concur — Mazzarelli, J.P., Andrias, Ellerin, Friedman and Gonzalez, JJ.